Exhibit 10.7

THIS AGREEMENT IS NOT AN OFFER TO ISSUE OR SELL, OR A SOLICITATION OF AN OFFER
TO ACQUIRE OR BUY, SECURITIES. SUCH OFFER OR SOLICITATION ONLY WILL BE MADE IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS.

AGREEMENT

AGREEMENT (the “Agreement”), dated as of June 26, 2008, by and among XM
Satellite Radio Holdings Inc. (the “Issuer”) and the undersigned institutions,
severally, but not jointly and severally (each such institution, a “Holder” and
collectively, all such institutions, the “Holders”), solely for purposes of
Section 21, Brown Rudnick LLP (“Brown Rudnick”), and solely for purposes of
Section 22, Sirius Satellite Radio Inc. (“Sirius”). For purposes hereof, all
references in this Agreement to Holders shall mean, as of any date of
determination, those Holders or parties, as the case may be, that on or before
such date of determination executed and delivered a counterpart signature page
to this Agreement prior to the Effective Date (as hereinafter defined)
substantially in the form attached as Exhibit A hereto, together with any
transferee of Bonds (as hereinafter defined) beneficially owned by such Holders
that pursuant to Section 5 hereof executed and delivered a joinder signature
page to this Agreement.

W I T N E S S E T H:

Reference is made to the 1.75% Convertible Senior Notes due 2009 in the original
principal amount of $400 million (the “Bonds”) issued pursuant to the Indenture
(the “Bond Indenture”), dated as of November 23, 2004, as supplemented or
amended from time to time, between the Issuer and The Bank of New York/Mellon,
as bond trustee. Terms not defined herein shall have the meanings ascribed to
such terms in the Bond Indenture.

WHEREAS, each of the Holders is the beneficial owner of, or the investment
adviser or manager for the beneficial owners of (with the power and authority to
vote and dispose of), the Bonds in the aggregate principal amount set forth
opposite its name on Exhibit A (the “Participating Bonds”);

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 19, 2007, as amended (the “Merger Agreement”) by and among Sirius,
Vernon Merger Corporation and the Issuer, the parties thereto intend to
consummate the Merger (as defined in the Merger Agreement);

WHEREAS, the Holders have asserted that the Merger constitutes a Fundamental
Change, obligating the Issuer to offer the Fundamental Change Purchase Price to
all holders of the Bonds, but the Issuer has disputed that assertion;

WHEREAS, pursuant to the terms hereof, each Holder has agreed, among other
things, to consent to the Merger and waive any right to contend that the Merger
constitutes a Fundamental Change in consideration of the Issuer’s undertakings
hereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Issuer and each of
Holders hereby agree as follows:



--------------------------------------------------------------------------------

1. Effectiveness of the Agreement.

The effectiveness of this Agreement, and the respective obligations of the
parties hereto, are conditioned upon the execution of this Agreement by the
Issuer and Holders who, in the aggregate, beneficially own, or are the
investment advisors or managers for the beneficial owners of (with the power and
authority to vote and dispose of), more than seventy-five percent (75%) of the
outstanding principal amount of the Bonds (the “Requisite Percentage”). The date
upon which the Issuer and the Requisite Percentage have executed this Agreement
(the “Effective Date”) shall have occurred by 10 p.m., New York City time, on
June 26, 2008 (the “Deadline”) or this Agreement shall be void and of no force
and effect.

2. Undertakings by the Issuer.

Pursuant and subject to the terms of this Agreement, the Issuer hereby agrees to
the following:

(a) Consideration: The Issuer shall increase the interest rate applicable to the
Bonds which have been validly tendered into the Offer (as defined below) and not
withdrawn as of the expiry of the Offer, to 10% (the “New Rate”). The New Rate
shall commence to accrue retroactively to July 2, 2008. Subject to Section 3(c),
the terms of the Bonds and the Bond Indenture shall otherwise remain unchanged,
including but not limited to the maturity date, the conversion ratio of the
Bonds and the obligations of the Issuer to enter into a supplemental indenture
making the Bonds convertible into shares of the common stock of Sirius on and
after the consummation of the Merger.

(b) The Offer: The Issuer agrees to use commercially reasonable efforts to
promptly commence and consummate an exchange offer for any and all of the Bonds
(the “Offer”) to effectuate the New Rate, which Offer shall not be subject to a
minimum condition. Prior to commencement, Sirius, the Issuer and the Initial
Holders (as defined below) will determine in good faith whether the Offer shall
be conducted pursuant to Section 5 of the Securities Act of 1933, as amended
(the “Securities Act”), or pursuant to an exemption therefrom and whether
compliance with all or any portion of Section 14 of the Securities Exchange Act
of 1934, as amended, is required. Absent an alternative agreement by Sirius, the
Issuer and the Initial Holders, the Offer shall be conducted pursuant to
Section 5 of the Securities Act and in compliance with Section 14 of the
Securities Exchange Act. Once commenced, the Issuer shall not otherwise amend,
modify, terminate or withdraw the Offer other than pursuant to this Agreement or
to otherwise comply with law. The term “Bond Indenture” as used in this
Agreement also refers to any supplemental indenture or new indenture, and the
term “Bonds” also refers to any bonds issued in exchange for the Bonds, all as
may be utilized to effectuate the Offer. The new indenture, indenture amendment,
or indenture supplement and the requirement to pay the New Rate will become
effective if and only if the Merger is consummated. The Issuer shall comply with
all applicable laws and any applicable contracts in effecting the Offer and the
transactions contemplated thereby.

 

2



--------------------------------------------------------------------------------

(c) Definitive Documentation. No later than July 1, 2008, the Issuer shall
provide the Initial Holders with a draft of the definitive documentation in
connection with the Offer. The Issuer and the Initial Holders will reasonably
cooperate with each other to resolve any reasonable revisions to the documents
requested by the Holders. The final documentation shall be subject to the
reasonable review and comment of the Holders who have executed this Agreement at
or before the Deadline (the “Initial Holders”).

(d) Press Release: The Holders have executed certain nondisclosure agreements
with the Issuer (the “Nondisclosure Agreements”). The Issuer shall issue a press
release (the “Press Release”) prior to 8:30 a.m., New York City time, on
June 27, 2008 (the “Press Release Date”) that announces the Issuer’s entry into
this Agreement and its intention to commence the Offer and that describes the
material terms of the Offer. The Press Release shall be reviewed with Brown
Rudnick prior to its release and shall disclose to the public such of the
Evaluation Material (as defined in the Nondisclosure Agreements) that
constitutes material non-public information (“MNPI”). In the event that the
Issuer fails to publicly disclose all of the Evaluation Material constituting
the MNPI in compliance with the terms specified herein in the Press Release, the
Recipient (as defined in the Nondisclosure Agreements) may publicly disclose all
of such Evaluation Material. For the avoidance of doubt, the Recipients’ (and
their representatives’) confidentiality obligations under the Nondisclosure
Agreements shall terminate after the expiration of the Press Release Date.

3. Undertakings by the Holders.

Pursuant and subject to the terms of this Agreement, each Holder, severally, but
not jointly and severally, hereby agrees to the following:

(a) Consent to Merger: Each Holder agrees not to assert that, and to waive any
default based on the allegation that, or claim any other rights arising out of,
the consummation of the Merger or assertion that the Merger constitutes a
Fundamental Change (the “Waiver”).

(b) Standstill. Each Holder agrees that it will not: (i) commence, participate
or assist in any lawsuit that claims that the Merger constitutes a Fundamental
Change; (ii) make or participate or assist with any request or instruction under
Section 8.5, 8.6 or 8.7 of the Bond Indenture asserting that the Merger
constitutes a Fundamental Change; (iii) individually or as part of a group, make
any demand on the Issuer pursuant to the Bond Indenture based on the assertion
that the Merger constitutes a Fundamental Change; (iv) participate or agree to
participate directly or indirectly in any offer to purchase Bonds (other than
the Offer or an Alternative Transaction (as defined in Section 8)) by the Issuer
or Sirius, or any of their respective affiliates (whether the consideration for
such offer consists of cash, rights, securities or any combination of the
foregoing); or (v) instruct Brown Rudnick or any other attorney to file on their
behalf any action or proceeding in a court of competent jurisdiction alleging
that the Merger constitutes a Fundamental Change.

(c) Consent to Modifications. Subject to Section 6 hereof, each Holder hereby
consents, effective as of the date the Offer is initiated, to modifications to
the Bond Indenture to (x) exclude the Merger (and, to the extent not already
excluded, any other merger, consolidation

 

3



--------------------------------------------------------------------------------

or similar transaction between the Issuer and Sirius, or their respective
affiliates necessary to effectuate the Closing (as defined in the Merger
Agreement)) from the definition of Fundamental Change, (y) waive any notice
required by Section 12.6(c) of the Bond Indenture, and (z) any other amendment,
consent or modification reasonably requested by the Issuer related to (x) or
(y) above and subject to the review and approval of the Holders as contemplated
by Section 2(c) above (together, such consent is referred to as the “Holders’
Consent”). Each Holder agrees not to withdraw such Holder’s consent and to
execute any document, instrument or agreement reasonably necessary to give
effect to the foregoing. Unless otherwise determined by the Issuer, the record
date under the Bond Indenture for the Holder’s Consent shall be the date the
Offer is initiated.

4. Authority to Accept the Agreement.

Each of the Holders represents that, as of the date of this Agreement, it is the
beneficial owner of, or the investment adviser or manager for the beneficial
owners of, the principal amount of the Bonds identified on Exhibit A annexed to
its counterpart or joinder signature page, with the power and authority to vote
and dispose of the Bonds described therein. Each Holder shall deliver its
respective Exhibit A to Brown Rudnick, and neither such Exhibit A nor the
information contained therein shall be provided to any other Holder. Brown
Rudnick shall deliver copies of each Exhibit A to the Issuer, which shall keep
the contents thereof confidential.

5. Transfer of Bonds by Holders.

(a) Except to accept the Offer, if necessary, each of the Holders hereby agrees
that it shall not sell, transfer or assign any of the Bonds or any option
thereon or any right or interest (voting or otherwise) therein, unless (a) the
transferee agrees in writing to be bound by all of the terms and conditions of
this Agreement by executing a joinder to this Agreement in the form set forth on
Exhibit B hereto; and (b) such transferee provides a copy of such executed
signature page to Brown Rudnick. Brown Rudnick shall deliver copies of each such
Exhibit B to the Issuer, which shall keep the contents thereof confidential.

(b) This Agreement shall in no way be construed to preclude any of the Holders
or any affiliate of a Holder from acquiring additional Bonds, to the extent
permitted by applicable law. All such additional Bonds acquired by a Holder or
any affiliate thereof shall automatically become subject to the terms and
conditions of this Agreement. The Holder shall notify Brown Rudnick and the
Issuer in writing within two (2) business days after the settlement of any
additional Bonds.

6. Termination of Agreement.

(a) This Agreement may be terminated at any time with the mutual written consent
of the Issuer and the Holders of a majority of the principal amount of the
Participating Bonds (the “Consenting Holders”).

 

4



--------------------------------------------------------------------------------

(b) This Agreement may be terminated by the Consenting Holders by written
consent to the Issuer upon the following:

(i) the failure of Issuer to issue the Press Release within the time period
provided in Section 2(d) above;

(ii) the failure of the Issuer to initiate the Offer by July 10, 2008;

(iii) the failure of the Issuer to consummate the Offer or an Alternative
Transaction by October 31, 2008; or

(iv) the failure of the Merger to have occurred by October 1, 2008.

Upon termination of this Agreement, the parties’ respective obligations
hereunder shall cease to exist (except for those which are intended to expressly
survive pursuant to the last sentence of this Section 6(b)) and the parties’
shall all be restored to the same position that they were in, and shall have the
same legal rights that they possessed, immediately prior to their execution and
delivery hereof and the occurrence of the Effective Date. Without limiting the
generality of the foregoing and without any further action on the part of any
parties, upon the termination of this Agreement: (i) the Holders’ Consent
provided in Section 3(c) shall be of no force and effect, (ii) all rights, if
any, afforded to the Holders by Section 5.1 and in other sections of the Bond
Indenture on account of the Merger (and any other merger, consolidation or
similar transaction between the Issuer and Sirius, or their respective
affiliates) constituting a Fundamental Change shall be restored, (iii) the
Issuer agrees that any and all time periods specified in the Bond Indenture or
elsewhere for exercising such rights, if any, shall be deemed to have been
extended such that they commence to run as of the date of the termination of
this Agreement and (iv) any defenses otherwise available to the Issuer relating
thereto, if any, shall similarly be restored. It is expressly agreed that
Sections 6, 11, 12, 13, 14, 15, 16, 17, 20 and 21 of this Agreement shall
survive termination of this Agreement.

7. Additional Press Release.

Promptly, but in any event within one (1) business day of the launch of the
Offer, the Issuer will issue a press release announcing such Offer and the terms
thereof, and shall also forward a copy of such press release to Brown Rudnick.

8. Alternative Structure. If the Offer shall (i) fail to be commenced or
consummated for any reason, other than a failure of Holders to participate in
the Offer or a breach of this Agreement by any of the Holders, or (ii) subject
to the parties’ agreement in Section 2(b) to mutually determine the structure of
the Offer, be deemed by the Issuer to be undesirable, the Issuer and the Holders
shall mutually agree upon other means (an “Alternative Transaction”) by which
the Holders’ shall receive the New Rate, the Issuer shall receive the Holders’
Consent and the Waiver shall remain effective. If applicable, the Issuer shall
use commercially reasonable efforts to consummate an Alternative Transaction
prior to October 31, 2008.

 

5



--------------------------------------------------------------------------------

9. Authority and Non-Contravention.

(a) Each of the parties hereto represents and warrants to each other party that
(i) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate
action on its part; (ii) this Agreement is a valid and binding obligation of the
party enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting the rights of creditors generally and subject to the rules of law
governing (and all limitations on) specific performance, injunctive relief and
other equitable remedies; and (iii) the execution, delivery and performance by
the party of this Agreement does not and will not: (a) violate or result in a
violation of, conflict with or constitute or result in a default (whether after
the giving of notice, lapse of time or both) under, accelerate any obligation
under, or give rise to a right of termination of, any material contract,
agreement, obligation, permit, license or authorization to which the party is a
party or by which the party or its assets is bound, or any provision of the
party’s organizational documents; (b) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to the
party; (c) require from the party any notice to, declaration or filing with, or
consent or approval of, any governmental authority or other third party that has
not already been obtained.

(b) If the Offer is to be made pursuant to an exemption from Section 5 of the
Securities Act, each Holder shall make, at the request of Issuer, reasonable and
customary representations as to its status as a “qualified institutional buyer”
(within the meaning of Rule 144A) or “institutional accredited investor” (within
the meaning of Rule 506) and as to the absence of any solicitation of
participation in the Offer by any party other than the Issuer.

10. Amendments and Modifications.

Except as otherwise expressly provided herein, this Agreement shall not be
amended, modified or supplemented, except in writing signed by all of the
parties hereto, provided that a consent by Holders of not less than a majority
of the aggregate principal amount of the Participating Bonds shall constitute
the consent of all parties hereto who are Holders.

11. Governing Law.

The Issuer and each Holder intend that their rights and obligations under this
Agreement shall be governed by the laws of the State of New York,
notwithstanding any conflicts of law provision or doctrine that would apply the
law of any other jurisdiction.

 

6



--------------------------------------------------------------------------------

12. Jurisdiction.

By its execution and delivery of this Agreement, the Issuer and each of the
Holders irrevocably and unconditionally agrees that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, shall be brought in a federal
or state court located in the Borough of Manhattan, State of New York. By its
execution and delivery of this Agreement, the Issuer and each Holder irrevocably
accepts and submits itself to the jurisdiction of a court of competent
jurisdiction in the State of New York, as applicable under the preceding
sentence, with respect to any such action, suit or proceeding.

13. Consent to Service of Process.

Each party hereto irrevocably consents to service of process by mail at the
address listed with the signature of each such party on the signature pages to
this Agreement. Each party hereto agrees that its submission to jurisdiction and
consent to service of process by mail is made for the express benefit of each of
the other parties hereto.

14. Remedies; Specific Performance.

It is understood and agreed by each Holder that money damages would not be a
sufficient remedy for any breach of this Agreement by any Holder, and the Issuer
shall be entitled, as its sole remedy, to specific performance, injunctive,
rescissionary or other equitable relief (“Equitable Relief”) as remedy for any
such breach, provided, the forgoing limitation shall not be applicable to any
breach involving fraud or willful misconduct. It is understood and agreed by
each party hereto that, in cases other than that set forth in the preceding
sentence (including but not limited to a breach by the Issuer), in addition to
any other legal or equitable remedies that a party may have, a party may seek,
in the case of breach by another party, Equitable Relief as a remedy for such
breach.

15. Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors,
administrators and representatives. The agreements, representations and
obligations of the undersigned parties hereto are, in all respects, several and
not joint.

16. Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision hereof.

17. Expenses.

Within two (2) business days of the Effective Date, the Issuer will pay or
reimburse the

 

7



--------------------------------------------------------------------------------

counsel fees of Brown Rudnick and the counsel and trustee fees of Bank of New
York/Mellon as trustee under the Bond Indenture, in an aggregate amount equal to
the sum of not more than $250,000 related to legal work performed for the
Holders or the Trustee related to the Bonds through June 13, 2008. Upon the
earlier of the closing of the Offer or two (2) business days after the
termination of this Agreement, the Issuer will pay the counsel fees of Brown
Rudnick and the counsel and trustee fees of Bank of New York/Mellon as trustee
under the Bond Indenture, for reasonable and customary fees and expenses for
legal work performed after June 13, 2008 with respect to negotiation, execution
and consummation of the transactions contemplated by this Agreement.

18. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
shall be effective as delivery of a manually executed counterpart.

19. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the parties hereto, and no other person or entity shall be a third-party
beneficiary hereof.

20. Entire Agreement.

The Confidentiality Agreements and this Agreement constitute the entire
agreement between the parties, and all promises, representations,
understandings, warranties and agreements with reference to the subject matter
hereof and inducements to the making of this Agreement relied upon by any party
hereto, have been expressed herein or in the documents incorporated herein by
reference.

21. Brown Rudnick.

From and after the Effective Date and unless and until this Agreement is
otherwise terminated, Brown Rudnick, counsel to an ad hoc consortium of certain
holders of the Bonds, agrees not to represent such holders or such consortium or
any other person or entity in any action or proceeding alleging that the Merger
constitutes a Fundamental Change.

22. Sirius.

Sirius will use commercially reasonable efforts to assist the Issuer in
satisfying its obligations under Section 2(b), Section 2(c) and (to the extent
applicable) Section 8, including providing any required information and making
any required filings with the Securities and Exchange Commission or any other
relevant governmental body.

 

8



--------------------------------------------------------------------------------

23. Notices.

All notices and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by hand
delivery, by confirmed facsimile, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties as follows:

If to each Holder:

To the address set forth

for each Holder on the signature page hereto

With a copy to:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Steven B. Levine, Esquire

Facsimile: (617) 289-0418

If to the Issuer:

XM Satellite Radio Holdings Inc.

1500 Eckington Place, N.E.

Washington, DC 20002

Attention: Joseph J. Euteneuer

Facsimile: (202) 969-7113

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Thomas H. Kennedy, Esquire

Facsimile: (917) 777-2526

If to Sirius:

Sirius Satellite Radio Inc.

1221 Avenue of the Americas

New York, New York 10020

Attention: Patrick Donnelly

Facsimile: (212) 584-5353

 

9



--------------------------------------------------------------------------------

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gary L. Sellers, Esquire

Facsimile: (212) 455-2502

If to Brown Rudnick:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Steven B. Levine, Esquire

Facsimile: (617) 289-0418

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder executing a signature page hereto, the Issuer,
Brown Rudnick (solely for purposes of Section 21 hereto) and Sirius (solely for
purposes of Section 22 hereto), have caused this Agreement to be executed and
delivered by its duly authorized officers as of the date first written above.

 

Issuer: XM SATELLITE RADIO HOLDINGS INC. By:  

/s/ Joseph J. Euteneuer

Name:   Joseph J. Euteneuer Title:  
Executive Vice President and Chief Financial Officer Solely for purposes of
Section 21: BROWN RUDNICK LLP

/s/ Steven B. Levine

Solely for purposes of Section 22: SIRIUS SATELLITE RADIO INC. By:  

/s/ David Frear

Name:   David Frear Title:  
Executive Vice President and Chief Financial Officer

 

11



--------------------------------------------------------------------------------

Exhibit A

COUNTERPART SIGNATURE PAGE

AGREEMENT

Dated                          , 2008

Reference is made to that certain Agreement (the “Agreement”) dated June 26,
2008 among XM Satellite Radio Holdings Inc., certain holders of the notes issued
pursuant to the Bond Indenture and other parties named therein. Terms not
defined herein shall the meanings ascribed to such terms in the Agreement.

The undersigned hereby agrees, on a several but not a joint and several basis,
to be bound by all of the terms and conditions of the Agreement as a Holder
thereto. Pursuant to the Agreement, the undersigned shall deliver this executed
Counterpart Signature Page and its respective Schedule 1 to Brown Rudnick LLP,
fax no. (617) 289-0521, attention: Robert L. Murray, Esq.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Signature Page
to be executed and delivered by its duly authorized officers as of the date
first written above.

 

Name of Holder: By:  

 

Name:   Title:   Address:  

 

 

Fax:  

 

 

12



--------------------------------------------------------------------------------

Schedule 1 To Counterpart Signature Page

Holdings Information

 

Name of Holder: By:  

 

Name:   Title:  

Bonds:

$                                                  outstanding principal of
Bonds

 

13



--------------------------------------------------------------------------------

Exhibit B

JOINDER SIGNATURE PAGE

AGREEMENT

Dated                  , 2008

Reference is made to that certain Agreement (the “Agreement”) dated June 26,
2008 among XM Satellite Radio Holdings Inc., certain holders of the notes issued
pursuant to the Bond Indenture and other parties named therein. Terms not
defined herein shall the meanings ascribed to such terms in the Agreement.

The undersigned transferee hereby agrees, on a several but not a joint and
several basis, to be bound by all of the terms and conditions of the Agreement
as a Holder thereto. Pursuant to the Agreement, the undersigned shall deliver
this executed Counterpart Signature Page and its respective Schedule 1 to Brown
Rudnick LLP, fax no. (617) 289-0521, attention: Robert L. Murray, Esq.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Signature Page
to be executed and delivered by its duly authorized officers as of the date
first written above.

 

Name of Holder:

By:

 

 

Name:

 

Title:

 

Address:

 

 

 

 

  Fax:  

 

   

 

14



--------------------------------------------------------------------------------

Schedule 1 To Joinder Signature Page

Holdings Information

 

Name of Holder:

By:

 

 

Name:

 

Title:

 

Bonds:

$                                          outstanding principal of Bonds

 

15